DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 6-8 are objected to because of the following informalities:  Claims 6, 7 and 8 each recite “acquire speed” (Claim 6: Line 3; Claims 7 & 8: Line 4), which should be changed to –acquire a speed--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4-5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukae (JP 2018-613204) in view of Teng (US 2019/0232902).
As per claim 1, Fukae discloses a controller (10) provided in a vehicle (Abstract) including an electric brake device (130), a first power supply system (91) and a second power supply system (7) configured to supply power to the electric brake device, and a relay (42) provided between the electric brake device and the second power supply system, the controller comprising: 
a failure detection unit ([0032]) configured to detect a failure in the first power supply system; and 
a power supply system control unit ([0044]) configured to control power supply to the electric brake device based on a detection result of the failure detection unit, 
wherein the power supply system control unit is configured to: 
close the relay in a case where an execution of an automatic parking function of the vehicle starts ([0072], [0057], [0055]); 
cause, during the execution of the automatic parking function, the first power supply system to supply power to the electric brake device without causing the second power supply system to supply power to the electric brake device, by setting a target output voltage of the second power supply system to a first voltage when the failure detection unit does not detect the failure in the first power supply system ([0032], [0036]), the first voltage being different than an output voltage of the first power supply system ([0050]); and 
cause, during the execution of the automatic parking function, the second power supply system to supply power to the electric brake device by setting the target output voltage of the second power supply system to a voltage within a range in which the electric brake device is operable, when the failure detection unit detects the failure in the first power supply system (S7; [0060]).  Fukae does not disclose the first voltage being lower than an output voltage of the first power supply system.
Teng discloses a backup device for a vehicle wherein the first voltage being lower than an output voltage of the first power supply system ([0035]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Fukae by providing the battery with a higher output voltage than the capacitor as taught by Teng in order to ensure that the preferred power source of the battery has sufficient charge.
	As per claim 4, Fukae and Teng disclose the controller according to claim 1.  Fukae further discloses wherein the failure detection unit is configured to: 
acquire the output voltage of the first power supply system ([0032]); and 
detect the failure in the first power supply system when the output voltage of the first power supply system is equal to or lower than a predetermined failure detection voltage ([0059]; Fig. 3). 
As per claim 5, Fukae and Teng disclose the controller according to claim 1.  Fukae further discloses wherein the failure detection unit is configured to: 
acquire the output voltage of the first power supply system ([0032]); and 
detect the failure in the first power supply system when a state in which the output voltage of the first power supply system is equal to or lower than a predetermined failure detection voltage continues for a predetermined time (S3; [0059]). 
As per claim 9, Fukae discloses a control method (10) of controlling a vehicle (Abstract) including an electric brake device (130), a first power supply system (91) and a second power supply system (7) configured to supply power to the electric brake device, and a relay (42) provided between the electric brake device and the second power supply system, the control method comprising: 
detecting a failure in the first power supply system ([0032]); 
closing the relay in a case where an execution of automatic parking function of the vehicle starts ([0072], [0057], [0055]); 
causing, during the execution of the automatic parking function, the first power supply system to supply power to the electric brake device without causing the second power supply system to supply power to the electric brake device, by setting a target output voltage of the second power supply system to a first voltage when the failure in the first power supply system is not detected ([0032], [0036]), the first voltage being different than an output voltage of the first power supply system ([0050]); and 
causing, during the execution of the automatic parking function, the second power supply system to supply power to the electric brake device by setting the target output voltage of the second power supply system to a voltage within a range in which the electric brake device is operable, when the failure in the first power supply system is detected (S7; [0060]).  Fukae does not disclose the first voltage being lower than an output voltage of the first power supply system.
Teng discloses a backup device for a vehicle wherein the first voltage being lower than an output voltage of the first power supply system ([0035]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Fukae by providing the battery with a higher output voltage than the capacitor as taught by Teng in order to ensure that the preferred power source of the battery has sufficient charge.
6.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukae (JP 2018-613204) in view of Teng (US 2019/0232902) and further in view of Hara et al (US 2015/0012175).
As per claim 2, Fukae and Teng disclose the controller according to claim 1.  Fukae discloses wherein: the second power supply system includes a capacitor (7) as a power source; and the power supply system control unit is configured to perform a process after an ignition is turned off ([0045]), but does not disclose wherein the power supply system control unit is configured to perform a process of discharging the capacitor after an ignition is turned off. 
Hara et al discloses a vehicle power supply device wherein: the second power supply system includes a capacitor (11) as a power source; and the power supply system control unit is configured to perform a process of discharging the capacitor after an ignition is turned off ([0089], [0090]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Fukae by discharging the capacitor to a predetermined minimum after turning off the ignition as taught by Hara et al in order to prolong the operational life of the capacitor.
	As per claim 3, Fukae, Teng and Hara et al disclose the controller according to claim 2.  Fukae discloses wherein the power supply system control unit is configured to: acquire a voltage of the capacitor ([0036]).  
Hara et al discloses wherein the power supply system control unit is configured to: acquire a voltage of the capacitor ([0090]); and end the process of discharging when the voltage of the capacitor becomes lower than a predetermined lower limit voltage by the process of discharging ([0089], [0090]). 
Allowable Subject Matter
7.	Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose during the execution of the automatic parking function, the second power supply system supplying power to the electric brake device by setting the target output voltage of the second power supply system to be higher than the first voltage when the first power supply system does not fail and the speed of the vehicle becomes lower than a predetermined speed (Claims 6, 7, 8). 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brake and electrical power systems
	Takahashi et al (US 2019/0061653).
Morita (WO 2018/190338).
Shirai (US 2018/0241225).
Takemoto et al (JP 2004-322987).
Inui (JP 2008-222122).
Esaka (JP 2006-298240).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657